Case 8:20-cv-00287-JVS-KES Document 255 Filed 07/01/20 Page 1 of 2 Page ID #:16888



    1
    2
    3
    4
    5
    6
    7
    8                                UNITED STATES DISTRICT COURT
    9                               CENTRAL DISTRICT OF CALIFORNIA
   10
   11 FEDERAL TRADE COMMISSION,                           Case No. 8:20-cv-00287-JVS (KESx)
   12                              Plaintiff,            ORDER GRANTING MONITOR’S
                                                         SECOND INTERIM FEE
   13            v.                                      APPLICATION
   14 OTA FRANCHISE CORPORATION, a
      Nevada Corporation; NEWPORT
   15 EXCHANGE HOLDINGS, INC., a
      California corporation; NEH SERVICES,
   16 INC., a California corporation; EYAL
      SHACHAR, also known as Eyal Shahar,
   17 individually and as an officer of OTA
      Franchise Corporation, Newport Exchange
   18 Holdings, Inc., and NEH Services, Inc.;
      SAMUEL R. SEIDEN, individually and as
   19 an officer of OTA Franchise Corporation;
      and DARREN KIMOTO, individually,
   20
                          Defendants.
   21
   22
   23
                 Thomas W. McNamara, as Court-appointed monitor (“Monitor”), has
   24
        applied to the Court for approval to pay invoices for fees and expenses of the
   25
        Monitor and his professionals for the monitorship.
   26
                 Thomas W. McNamara was appointed monitor of the Monitored Entities by
   27
        the Preliminary Injunction entered April 2, 2020 (“PI,” ECF No. 130).
   28
                                                   1       Case No. 8:20-cv-00287-JVS (KESx)
                               ORDER GRANTING MONITOR’S SECOND INTERIM FEE APPLICATION
        4835-5186-1436, v. 1
Case 8:20-cv-00287-JVS-KES Document 255 Filed 07/01/20 Page 2 of 2 Page ID #:16889



    1            The Preliminary Injunction authorizes the Monitor to “choose, engage, and
    2 employ attorneys, investigators, and other independent contractors and technical
    3 specialists, as the Monitor deems advisable or necessary in the performance of
    4 duties and responsibilities under the authority granted by this Order.” PI, Section
    5 XIII.C.
    6            The Preliminary Injunction also provides that the “Monitor and all personnel
    7 hired by the Monitor as herein authorized, including counsel to the Monitor and
    8 accountants, are entitled to reasonable compensation for the performance of duties
    9 pursuant to this Order and for the cost of actual out-of-pocket expenses incurred by
   10 them, from the assets now held by, in the possession or control of, or which may be
   11 received by, the Monitored Entities or otherwise frozen pursuant to this Order.”
   12 PI, Section XVII.
   13            The Court has reviewed the Monitor’s Declaration and supporting
   14 documents and the parties’ responses, if any, and is satisfied with the Monitor’s
   15 application and approves payment of the following requested amounts for fees and
   16 expenses for the period May 1, 2020 through May 24, 2020: $59,622.00 fees and
   17 $121.20 expenses of the Monitor and staff to be paid to TWM Receiverships, Inc.
   18 dba Regulatory Resolutions; $45,738.50 fees and $139.30 expenses of the
   19 Monitor’s counsel, McNamara Smith LLP; and $3,025.00 fees of Alliance
   20 Turnaround Management, Inc., an accounting firm that the Monitor consulted
   21 during the review of OTA’s business plan.
   22            The July 6, 2020 hearing vacated.
   23            IT IS SO ORDERED.
   24 Dated: July 01, 2020
   25
   26                                               Hon. James V. Selna
                                                    United States District Judge
   27
   28
                                                   2       Case No. 8:20-cv-00287-JVS (KESx)
                               ORDER GRANTING MONITOR’S SECOND INTERIM FEE APPLICATION
        4835-5186-1436, v. 1
